DETAILED ACTION
This Office Action is in response to the communication filed on 07/01/2021.
The objection to claim 12 has been withdrawn in view of amendments of the claim.
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of amendments of the claims.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of amendments of the claims.
The rejections of claims 1-20 under 35 U.S.C. 101 has been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1: 
	Lines 17-18: replace "further comprising a second proxy server system positioned between the internal computer network and the external computer network;" with --a second proxy server system positioned between the first proxy server system and the external computer network;--
	Lines 21-22: replace "wherein the third firewall is positioned between the second proxy server and the internal computer network; and" with --wherein the third firewall is positioned between the second proxy server and the second firewall;--
	Lines 23-24: replace "wherein the fourth firewall is positioned between the second proxy server and the external computer network." with -- wherein the fourth firewall is positioned between the second proxy server and the external computer network; and wherein a network between the second firewall and the third firewall is isolated from the internal computer network and the external computer network.--
Allowable Subject Matter
Claims 1-5, 7-18, and 20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "a second proxy server system positioned between the first proxy server system and the external computer network; wherein the second proxy server system includes a second proxy server positioned between a third firewall and a fourth firewall; wherein the third firewall is positioned between the second proxy server and the second firewall; wherein the fourth firewall is positioned between the second proxy server and the external computer network; and wherein a network between the second firewall and the third firewall is isolated from the internal computer network and the external computer network" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMIE C. LIN/Primary Examiner, Art Unit 2436